Citation Nr: 1107027	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-03 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
Crohn's disease.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

Additional evidence was received in January 2011.  The Veteran 
waived his right to have the RO review this evidence in a 
contemporaneous statement.  Accordingly, the Board has 
jurisdiction to consider it in the first instance.  See 38 C.F.R. 
§ 20.1304(c).


FINDING OF FACT

The evidence of records shows that the Veteran's Crohn's disease 
is moderate, with infrequent exacerbations.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 10 percent, 
but no higher, for Crohn's disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 
7323 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Pelegrini, 18 Vet. App. at 112.

Initially, the Veteran's claim was one of entitlement to service 
connection.  He was notified by letter dated in October 2007 of 
the evidence required to establish service connection, the 
evidence not of record necessary to substantiate his claim for 
service connection, his and VA's respective duties for obtaining 
evidence, and how VA determines disability ratings and effective 
dates if service connection is granted.  Service connection was 
granted and an initial disability rating and effective date were 
assigned in the RO's August 2008 rating decision.  

The October 2007 letter fully addressed all notice elements and 
was supplied well in advance of the initial adjudication of the 
claim by the AOJ, who in this case also is the RO, in August 
2008.  Further, the purpose that notice was intended to serve was 
fulfilled and no additional notice was required since the 
Veteran's claim was substantiated.  Dingess, 19 Vet. App. at 490-
91.  The Board thus finds that VA's duty to notify has been 
satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 
3.326(a).

VA has obtained the Veteran's service treatment records.  
Pertinent VA treatment records necessary to adjudicate the 
Veteran's claim also have been obtained by VA.  A pertinent 
private treatment record from Dr. R.L. was submitted by the 
Veteran.

Private treatment records from Priority Primary Care (PPC) were 
requested by VA in May and July 2008.  The Veteran was informed 
of these requests and that it ultimately is his responsibility to 
ensure VA receives the records via letter in July 2008.  Although 
no records from PPC have been associated with the claims file as 
a result of these actions, they fully discharged VA's duty to 
assist.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

A VA QTC examination was afforded to the Veteran in October 2008.  
While there is no indication of whether or not the claims file 
was available for the examiner's review, the Veteran gave an 
accurate history regarding his disability.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the mere 
fact that an examiner did not review the claims file does not 
render a medical examination inadequate, particularly where the 
content of the examination shows that the examiner was familiar 
with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008) (same).  He also recounted his relevant 
symptomatology.  After receiving this information, the examiner 
conducted a thorough physical and performed diagnostic testing.  
The examiner also documented each of these actions in detail in 
an examination report.  As such, the Board finds that the 
examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (defining adequacy with respect to medical 
examinations and opinions as those providing sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  

The mere fact that the Veteran's October 2008 VA QTC examination 
is a few years old does not render it inadequate.  VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43,186 (1995).  Indeed, there is no 
indication that a more contemporaneous examination is warranted.  
The Veteran has not contended that his October 2008 examination 
inaccurately portrays his Crohn's disease due to an increase in 
the severity of his symptomatology.  The evidence also does not 
show this to be the case.

Significantly, the Veteran has not identified, and the record 
does not otherwise point toward, any additional development 
necessary for a fair adjudication of the claim that has not been 
undertaken.  The Board therefore finds that no further action is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher initial disability evaluation for 
Crohn's disease.  As noted above, service connection for this 
disability was granted in an August 2008 RO rating decision.  A 
noncompensable disability rating was assigned therein effective 
from October 9, 2007.  The Veteran perfected an appeal, 
contending that his Crohn's disease was more severe than 
contemplated by this rating.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; see 
also 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history, and the evidence must be thoroughly and conscientiously 
studied.  38 C.F.R. §§ 4.1, 4.6.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned disability 
rating, as is the case here, consideration must be given as to 
whether staged ratings should be assigned to reflect entitlement 
to a higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails 
when the evidence supports his claim or is in relative equipoise 
but does not prevail when the preponderance of the evidence is 
against the claim.  Id.

The Veteran's Crohn's disease currently is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7399-7323.  With respect to the digits 
before the hyphen, 99 indicates that this disability is not 
listed in the Schedule for Rating Disabilities and 73 indicates 
that it has been rated analogously under a closely related 
disability of the digestive system.  See 38 C.F.R. §§ 4.20, 4.27.  
The digits after the hyphen, 7323, are for the disability 
specifically found to be most closely related.

Diagnostic Code 7323 pertains to colitis, ulcerative.  It 
provides that a 10 percent rating is warranted for moderate 
ulcerative colitis with infrequent exacerbations.  Moderately 
severe ulcerative colitis with frequent exacerbations merits a 30 
percent rating.  A 60 percent rating requires severe ulcerative 
colitis with numerous attacks a year and malnutrition such that 
the health is only fair during remissions.  The highest rating of 
100 percent is reserved for pronounced ulcerative colitis (i) 
resulting in marked malnutrition, anemia, and general debility or 
(ii) with serious complication such as liver abscess.

Additional Diagnostic Codes pertaining to disabilities of the 
digestive system are potentially applicable.  Of particular note 
in this case is Diagnostic Code 7319, which pertains to irritable 
colon syndrome (spastic colitis, mucous colitis, etc.).  However, 
VA regulations mandate that ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will 
not be combined with each other.  38 C.F.R. § 4.114.  A single 
evaluation instead will be assigned under the Diagnostic Code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such evaluation.  Id.  The Board finds that 
Diagnostic Code 7323 encompasses all of the Veteran's symptoms 
whereas Diagnostic Code 7319 addresses some but not all of his 
symptoms.  Diagnostic Code 7323 therefore reflects the Veteran's 
predominant disability picture.

VA treatment records dated in August 2007 reflect the Veteran's 
complaints of having to take days off work when his Crohn's 
disease flared up.  He noted that he last experienced abdominal 
discomfort, specifically in his lower abdomen, 6 months previous 
and last had stool spotting with blood a few years previous.  He 
also noted that he "rarely ever had any flare ups."  He denied 
nausea, vomiting, dyspepsia, cramping, abdominal distension, 
belching, increased flatus, constipation, melena, watery stools, 
hematochezia, a change in bowel habits, jaundice, and dark urine.  
He also denied taking any medication.  Upon physical assessment, 
there was no rigidity, guarding, tenderness, or mass with respect 
to the Veteran's abdomen.  His bowel sounds were normal.  A 
diagnosis of Crohn's disease was made, but this disease was noted 
to be asymptomatic.

In his October 2007 claim, the Veteran indicated that he has had 
problems with Crohn's disease off and on.  He also indicated that 
he often did not go to the doctor, as he knew what was causing 
his problems.

The Veteran included a chart of the days in 2008 he missed from 
work due to his Crohn's disease in his October 2008 notice of 
disagreement.  It listed the following fourteen days:  January 3 
and 4; April 10, 11, and 14; July 7 through July 11; and 
September 3 through 5 as well as September 8.

Also in October 2008, the Veteran underwent a VA QTC examination.  
He reported that his Crohn's disease affects his general health 
but does not affect his body weight.  He complained of diarrhea 
and abdominal pain located in the lower abdomen characteristic of 
cramps but denied nausea, vomiting, chronic constipation, and 
alternating diarrhea and constipation.  He noted that his 
symptoms occurred intermittently as often as every eight to ten 
weeks, and that each occurrence lasted one to two weeks.  With 
regard to the past year, he had six attacks.  The Veteran stated 
that he was unable to work during such attacks.  He indicated 
that he was not receiving any treatment.

Physical assessment revealed that the Veteran was 71 inches tall 
and 221 pounds.  He was noted to be well nourished with a normal 
nutritional status.  His abdomen was tender to palpation 
particularly in the right lower region.  There were no findings 
of liver enlargement or malnutrition.  The Veteran's complete 
blood count (CBC) was considered within normal limits.  A 
diagnosis of Crohn's disease was provided.  This disease was 
noted to be symptomatic but did not cause significant anemia.  
Its effect was limited work capacity with flare ups.

In a statement dated in December 2010, the Veteran indicated that 
he currently takes two Asacol tablets three times daily to treat 
his Crohn's disease.  

Attached to the Veteran's December 2010 statement was a November 
2010 document entitled "School/Work Excuse" from Dr. R.J.  Dr. 
R.J. stated therein that the Veteran became his patient in 2007.  
He also stated that he had seen the Veteran one to two times 
annually for Crohn's disease.

Also attached to the Veteran's December 2010 statement was a 
document and chart denoting the days in 2010 he was absent from 
work.  The following seventeen days of missed work were 
attributed to Crohn's disease:  February 15 through February 18; 
March 1, 11, and 12; April 22 and 23, May 7, 10, and 11; June 2 
through 4; and July 22 and 23.  Two additional days, December 6 
and 7, of missed work were attributed to illness but not 
specifically to Crohn's disease.

Given the above, the Board finds that entitlement to an initial 
10 percent disability evaluation for Crohn's disease is warranted 
under Diagnostic Code 7323.  Affording the Veteran the benefit of 
the doubt, his disability is moderate.  His complaints consisted 
solely of lower abdominal crampy pain and diarrhea, which he 
indicated affected his general health.  The only clinical finding 
was of tenderness to palpation particularly in the right lower 
abdominal region.  The effect of these subjective and objective 
symptoms, according to the Veteran and the examiner who conducted 
his October 2008 VA QTC examination, however, was to render him 
unable to work when such symptoms flare-up.  These flare ups are 
shown by the evidence to be infrequent.  Indeed, the Veteran 
variously indicated that he had flare-ups rarely, that he 
experienced problems off and on, and that his symptoms were 
intermittent and presented every eight to ten weeks with a 
duration of one to two weeks.  He reported just six attacks 
during the previous year in October 2008.  He also noted that he 
missed consecutive work days due to Crohn's disease on four 
occasions in 2008.  He missed consecutive work days due to 
Crohn's disease on six occasions in 2010.  An additional single 
day of work was missed in 2010 due to Crohn's disease, and there 
was another occasion of consecutive missed work days attributed 
to illness but not specifically to Crohn's disease.  Finally, Dr. 
R.J. stated that he had treated the Veteran for Crohn's disease 
only one to two times annually since 2007.

Consideration has been given to whether an initial evaluation in 
excess of 10 percent for the Veteran's Crohn's disease is 
warranted pursuant to Diagnostic Code 7323.  However, it follows 
from the above finding that the Veteran's flare ups are 
infrequent that the next highest evaluation of 30 percent, which 
requires frequent exacerbations, cannot be granted.  A 60 percent 
evaluation, which requires numerous attacks a year, also is 
precluded for this reason.  Additionally, 60 and 100 percent 
evaluations further are precluded based on the Veteran's denial 
that his disability affected his body weight and the findings 
from his October 2008 VA QTC examination that he was 221 pounds 
and well nourished with a good nutritional status, that there 
were no findings of malnutrition or liver enlargement, and that 
the Crohn's disease did not cause significant anemia.

In sum, the preponderance of the evidence and the benefit of the 
doubt rule compel an initial disability evaluation of 10 percent 
for Crohn's disease.  The preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for Crohn's 
disease, however.  The benefit of the doubt rule therefore does 
not apply in this regard.

III.  Extraschedular Consideration

The above determination granting an increased initial disability 
evaluation of 10 percent for the Veteran's Crohn's disease is 
based on application of pertinent provisions of the VA's Schedule 
for Rating Disabilities.  The Board notes that there is no 
indication that referral is warranted for consideration of the 
assignment of an evaluation for this disability on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted in Thun v. 
Peake, 22 Vet. App. 111 (2008).  A determination of whether the 
evidence presents such an exceptional disability picture that the 
available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's Crohn's disease 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  His 
symptoms, which together show his level of disability, were 
evaluated using these criteria and associated statutes, 
regulations, and caselaw.  Higher ratings are provided for by the 
criteria, but, as explained above, the currently assigned rating 
adequately describes the nature, extent, and severity of the 
Veteran's disability.

Given that the applicable schedular rating criteria are adequate, 
the Board finds that the Veteran does not manifest an exceptional 
Crohn's disease disability picture.  Discussion of whether he 
exhibits related factors such as marked interference with 
employment or frequent periods of hospitalization therefore is 
unnecessary.  Further, referral for consideration of the 
assignment of a disability evaluation on an extraschedular basis 
is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial disability evaluation of 10 percent for Crohn's 
disease is granted, subject to the law and regulations governing 
monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


